Citation Nr: 0410880	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  94-32 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss in the left 
ear.  

2.  Entitlement to an evaluation in excess of 10 percent for post-
traumatic stress disorder (PTSD) prior to April 23, 1999. 

3.  Entitlement to an evaluation in excess of 30 percent for PTSD 
since April 23, 1999. 

4.  Entitlement to service connection for residuals of a neck 
injury with associated headaches.  

5.  Entitlement to service connection for a bilateral knee 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to February 1968 
and received the Purple Heart Medal for injuries sustained in 
combat.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions rendered since January 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  The Board remanded the case to the RO in March 
2000 to obtain Social Security Administration records.  Those 
records have since been obtained and the case is once again before 
the Board for review. 

This decision will address the veteran's claims for service 
connection for hearing loss in the left ear and for increased 
evaluations for PTSD.  The remaining issues on appeal are being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues address in this decision has been obtained, and no further 
development is necessary to comply with the Veterans Claims 
Assistance Act of 2000.

2.  The veteran has hearing loss in his left ear as a result of 
acoustic trauma in service. 

3.  Prior to November 20, 1998, the veteran's PTSD was manifested 
by considerable social and industrial impairment due to such 
symptoms as depression, anxiety, nightmares, social isolation, and 
difficulty sleeping.  

4.  Since November 20, 1998, medical evidence shows that the 
veteran's PTSD has resulted in total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  Hearing loss in the left ear was incurred in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.303, 3.304(d), 3.307, 3.309 (2003).

2.  The criteria for a 50 percent evaluation for PTSD prior to 
November 20, 1998 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.         §§ 3.321(b)(1), 4.1-
4.14, 4.16(c), 4.125-4.132, Diagnostic Code 9411 (1996), 
Diagnostic Code 9411 (2003).

3.  The criteria for a 100 percent evaluation for PTSD have been 
met from November 20, 1998.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125, 4.130, 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hearing loss in his 
left ear as well as increased evaluations for his service-
connected PTSD.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then address the 
issues on appeal, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of the issues on 
appeal.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 2000.  
The VCAA provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform him 
whether he or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
veteran was informed of the evidence needed to substantiate his 
claims by means of rating decisions dated in January 1993, 
September 1993, April 1994, September 1995, and August 1999; a 
Statement of the Case issued in June 1994; Supplemental Statements 
of the Case issued in September 1995, August 1998, August 1999, 
and July 2003; and the March 2000 Board remand.

In the rating decisions, the veteran was informed of the basis for 
the denial of his claims and of the type of evidence that he 
needed to submit to substantiate his claims.  In the Statement of 
the Case and Supplemental Statements of the Case, the RO notified 
the veteran of all regulations pertinent to his claims, informed 
him of the reasons for the denials, and provided him with 
additional opportunity to present evidence and argument in support 
of his claims.  In addition, the RO advised the veteran of the 
evidence necessary to support his claims and of the respective 
duties of the VA and of the veteran in obtaining that evidence in 
various letters, including those dated in February 2003, August 
2003 and January 2004.  The veteran also was specifically advised 
of substantially similar information to that contemplated by the 
later enacted provisions of the VCAA by the RO and by the March 
2000 Board remand.  Therefore, the Board finds that the rating 
decisions, Statement of the Case, Supplemental Statements of the 
Case, and related letters provided to the veteran specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the new 
statute. 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), however, the 
United States Court of Appeals for Veterans Claims (Court) held 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO decision 
on a claim for VA benefits.  In this case, the initial RO decision 
was made prior to the enactment of the VCAA.  The VA believes that 
this decision is incorrect as it applies to cases where the 
initial RO decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

While the notice provided to the veteran was not given prior to 
the first RO adjudication of the claim, the notice was provided by 
the RO and the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to the VA notices.  Also, in response to the VA notices, 
the veteran and his representative have not indicated that there 
is any additional evidence that needs to be obtained in order to 
fairly decide his claims.  Under these circumstances, the Board 
finds that the veteran will not be prejudiced by the Board 
proceeding with a decision, and that no useful purpose would be 
served by returning this case to the RO to reissue notice that has 
already been provided.

The VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.  Here, the Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal, as 
the RO obtained all private and VA medical records identified by 
the veteran and his representative.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements of 
the VCAA. 

II.  Service Connection for Hearing Loss in the Left Ear

The veteran claims that he suffers from hearing loss in his left 
ear due to noise exposure in Vietnam.  In particular, he related 
an incident in which he was thrown from a truck after hitting a 
land mine.  He also claims that he was exposed to noise from 
numerous rocket and mortar attacks.  For the reasons set forth 
below, the Board finds that the evidence supports the veteran's 
claim.

A.  Legal Criteria

To establish service connection, the evidence must show that the 
disability at issue resulted from a disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  The Board also points out that sensorineural 
hearing loss is an organic disease of the nervous system.  
Therefore, service connection is presumed if evidence shows that 
sensorineural hearing loss became manifest to a compensable degree 
(10 percent) within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Generally, to prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical evidence, or 
in certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

With respect to the first element of a current disability, before 
service connection may be granted for hearing loss, that loss must 
be of a particular level of severity.  For the purposes of 
applying the laws administered by the VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory threshold for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by submitting 
evidence that the current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for 
normal hearing is from zero to 20 decibels and higher threshold 
levels indicate some degree of hearing loss.  Id. (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., 
at 110-11 (1988)).  Cf. 38 C.F.R. § 3.385.

For injuries alleged to have been incurred in combat, 38 U.S.C.A. 
§ 1154(b) provides a relaxed evidentiary standard of proof to 
grant service connection.  Collette v. Brown, 82 F.3d 389 (1996).  
Under that statute, in the case of any veteran who engaged in 
combat with the enemy in service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or injury 
alleged to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  However, 
the reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service, both of which generally require 
competent medical evidence as discussed above.  See also 38 C.F.R. 
§ 3.304(d) (2003). 

B.  Factual Background

The veteran's service medical records do not show a left ear 
hearing loss disability for VA purposes.  An audiological 
evaluation performed during a December 1965 pre-induction 
examination revealed, in the left ear, a 15 (30)-decibel loss at 
the 500 Hz level, a zero (10; 5)-decibel loss at the 1000 and 4000 
Hz levels, and a -5 (5)-decibel loss at the 2000 Hz level.  An 
audiological evaluation performed in February 1967 revealed a zero 
(15; 10; 10; 5)-decibel loss at the 500, 1000, 2000 and 4000 Hz 
levels.  (The figures in parentheses are based on International 
Standards Organization [ISO] Standards to facilitate data 
comparison.  Prior to November 1, 1967, audiometric results were 
reported in American Standards Association [ASA] Standards in 
service medical records).  Unfortunately, his separation 
examination in February 1968 did not include an audiological 
evaluation or any other hearing test such as whispered or spoken 
voice.  However, his DD Form 214 shows that he received a Purple 
Heart Medal for injuries sustained in Vietnam.  Consequently, the 
Board finds the veteran's assertions of exposure to noise in 
service to be credible.  See 38 U.S.C.A. § 1154(b).

The veteran was first diagnosed with left ear hearing loss in 
1994.  A VA audiological evaluation performed in January 1994 
revealed, in the left ear, a 20-decibel loss at the 500 and 1000 
Hz levels, a 15-decibel loss at the 2000 Hz level, a 45-decibel 
loss at the 3000 Hz level, and a 70-decibel loss at the 4000 Hz 
level, for an average of 35.  Speech discrimination was 88 percent 
in the left ear.  Thus, the veteran clearly has a left ear hearing 
loss disability for VA purposes. 

Medical evidence also attributes the veteran's left ear hearing 
loss to noise exposure in service.  In an August 1994 letter, 
W.W., M.D., noted that the veteran had a significant drop in his 
hearing on the left side in the high frequencies.  Dr. W.W. then 
stated that: "I would suspect that this hearing loss was caused by 
your experience in Vietnam, however, it is hard to be absolutely 
certain about that."  

C.  Analysis

Applying the above criteria to the facts of this case, the Board 
finds that the evidence supports the veteran's claim for service 
connection for hearing loss in the left ear.  The facts show that 
the veteran was exposed to noise during his military service and 
that he has a hearing loss disability in his left ear by VA 
standards.  A medical professional also attributed the veteran's 
current left ear hearing loss to his military service.  While it 
is possible that the veteran had some type of post-service noise 
exposure or some age-related hearing loss, the Board finds that 
the medical evidence is in relative equipoise with regard to 
whether there is a causal relationship between the veteran's 
current left ear hearing loss and his military service.  See 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon the 
issue).  Hence, resolving any reasonable doubt in favor of the 
veteran, the Board concludes that his hearing loss in the left ear 
was incurred in service.  Accordingly, service connection for this 
disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 3.303, 3.385; Hensley, supra.

II.  PTSD

In September 1992, the veteran filed a claim for service 
connection for PTSD.  In an April 1994 rating decision, the RO 
granted service connection for PTSD and assigned a 10 percent 
evaluation from September 1992.  This appeal ensued after the 
veteran disagreed with the initial 10 percent evaluation.  
Therefore, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as "staging."  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In August 1999, the RO granted an increased evaluation to 30 
percent for the veteran's PTSD.  However, instead of granting the 
increase back to September 1992, the RO assigned an effective date 
of April 23, 1999.  Therefore, two issues must be adjudicated: (1) 
entitlement to an evaluation in excess of 10 percent for PTSD 
prior to April 23, 1999; and (2) entitlement to an evaluation in 
excess of 30 percent for PTSD since April 23, 1999. 

A.  Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is based 
on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990). 

At the time the veteran's original claim was filed, PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  Under this formula, a 10 percent evaluation was 
provided where there were neurotic symptoms which somewhat 
adversely affect relationships with others but which do not cause 
impairment of working ability.  Id.  A 30 percent rating required 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite impairment.  Id.  The VA General Counsel, in response to 
an invitation by the Court to construe the term "definite" in a 
manner that would quantify the degree of impairment, concluded 
that "definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but less 
than rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  
See also Hood v. Brown, 4 Vet. App. 301 (1993). 

A 50 percent evaluation was appropriate where the ability to 
establish and maintain effective or favorable relationships with 
people was considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency were so 
reduced as to result in considerable industrial impairment.  A 70 
percent evaluation was warranted for psychoneurosis manifested by 
severe impairment of social and industrial adaptability.  See 38 
C.F.R. § 4.132 (1996).  

A 100 percent (total) disability rating was assigned under the 
former criteria: (1) where the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community, (2) where there existed 
totally incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or (3) where 
the individual was demonstrably unable to obtain or retain 
employment.  Id.  Each of the above three criteria provided an 
independent basis for granting a 100 percent schedular evaluation 
for PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

During the course of this appeal, VA issued new regulations for 
the evaluation of psychiatric disabilities, effective November 7, 
1996.  Under the revised criteria, a 10 percent evaluation 
requires occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the ability 
to perform occupational tasks only during periods of significant 
stress.  A 10 percent evaluation also is warranted where there are 
symptoms controlled by continuous medication.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003). 

The next higher evaluation of 30 percent is assigned for 
occupational and social impairment with an occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.

Where there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating is appropriate.  Id. 

A 70 percent rating is assigned where there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and an inability to establish and 
maintain effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.  Id.

The Board must consider the evidence of record under both the 
former and revised criteria and apply the criteria that are most 
favorable to the veteran.  However, the revised criteria may not 
be applied retroactively, prior to November 7, 1996.  The VA 
General Counsel has provided guidance as to how such changes in 
rating criteria should be applied and has held that where VA 
issues an amendment to the rating schedule while an increased-
rating claim is pending, and that amendment is more favorable to 
the claimant than the prior regulation, VA should apply the more 
favorable regulation to rate the disability for periods from and 
after the effective date of the change and should apply the prior 
regulation to rate the disability for earlier periods.  VAOPGCPREC 
3-00, at 5 (Apr. 10, 2000).  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of the 
change in law pursuant to which the award is made.  See 38 
U.S.C.A. §§ 5110(g).

In applying the above criteria, the Board notes that in Mittleider 
v. West, 11 Vet. App. 181 (1998), the Court held that when it is 
not possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in the veteran's favor, clearly dictates that such signs 
and symptoms be attributed to the service-connected condition.

B.  Factual Background

The record shows that the veteran was incarcerated in a Federal 
prison in 1992 after being arrested for conspiracy to distribute 
drugs.  On August 25, 1997, he received a supervised conditional 
release but returned to prison four days later after violating the 
terms of that release.  He was eventually released on June 26, 
1998.  

The veteran received psychiatric treatment during his 
incarceration.  Treatment records show that he was seen from 1993 
to 1995 for diagnoses involving depression, anxiety disorder, 
heroin dependence, and a history of PTSD.  These records, in 
essence, show that the veteran reported depression, difficulty 
sleeping, irritability, an increase startled response, as well as 
nightmares and intrusive thoughts about Vietnam.  Mental status 
examinations revealed that the veteran was cooperative, and that 
his speech was clear, coherent, relevant, with a normal rate and 
rhythm.  His mood was generally despondent, his affect was normal 
for range and intensity, and he denied suicidal ideation.  He 
appeared oriented to time, place and person, and there was no 
evidence of any delusional thinking or psychotic features.  His 
short-term and long-term memory were intact and his abstract 
reasoning was adequate.  

The veteran was afforded a VA psychiatric examination in January 
1994, at which time it was noted that he had served nineteen 
months of his six-year sentence.  During the interview, the 
veteran reported depression, decreased energy, decreased 
concentration, occasional suicidal ideation, nightmares and 
flashbacks about Vietnam, marked hypervigilence, irritability, 
social isolation, and episodes involving rapid breathing and an 
increased heart rate.  He also stated that his ability to have 
loving feelings for others was impaired.  He stated that he was 
married in 1977 and was divorced in 1989.  He apparently had a 
girlfriend before he was incarcerated but had since lost touch 
with her.  

A mental status examination revealed that the veteran was 
pleasant, cooperative and respectful, and that his grooming and 
hygiene were good.  Motor activity appeared essentially normal.  
The veteran showed some emotional change and became tearful when 
discussing his Vietnam experience.  His speech was coherent, 
logical and goal directed.  There was no evidence of any thought 
disorder, such as paranoid ideation, tangentially, 
circumstantiality, loosening of association, or flight of ideas.  
He denied suicidal ideation, as well as obsessions and 
compulsions.  His long-term memory appeared intact, but his 
immediate recall and short-term memory were somewhat impaired.  
His intelligence appeared average, his abstractability appeared 
fair, and his concentration was somewhat impaired.  The examiner 
concluded with diagnosis of (1) PTSD, moderate; (2) heroin 
dependence, in partial remission; and (3) rule out major 
depressive episode.  

Treatment records dated from 1996 to 1998 show additional 
psychiatric treatment for the veteran's PTSD and depression during 
his incarceration.  Records show that the veteran continued to 
report PTSD symptoms such as social phobia, difficulty sleeping, 
flashbacks, nightmares, and little hope for the future.  Mental 
status examinations also revealed no significant changes in his 
condition.  When examined in June 1996, the veteran reported prior 
thoughts of killing himself by overdosing, although he generally 
denied suicidal ideation.  On one occasion the veteran reported 
that he was not in the general prison population because he wanted 
to avoid potential physical altercations.  These records show that 
the veteran was assigned GAF scores ranging from 45 to 50.  

The veteran was afforded another VA psychiatric examination in May 
1998.  At that time, the veteran reported irritability, difficulty 
sleeping, nightmares and flashbacks about Vietnam, an apathetic 
attitude, and constant nervousness.  He also explained that he 
tended to isolate and actually enjoyed spending time "in the 
hole." Although he reported irritability, he denied outbursts of 
anger for fear of punishment.  Objectively, the veteran appeared 
very cooperative during the examination.  He did not appear to be 
hypervigilent, although he sat with his chair against the wall so 
he could see the examiner and the guards through the window.  His 
speech was normal and he appeared logical.  His mood was euthymic 
and his affect was nonexpressive and constricted.  He was alert 
and oriented.  His insight was fair to poor and his judgment was 
adequate.  He denied both suicidal and homicidal ideation.  

The examiner diagnosed the veteran with PTSD, mild to moderate; 
and polysubstance abuse in partial remission.  He also assigned 
the veteran a GAF score of 59.  The examiner then commented that 
the veteran's long history of substance dependence lent itself to 
high avoidance.  The examiner also commented that the veteran was 
unable to give any insight into his anxiety he experienced with 
being around other people aside from simply being "uncomfortable."  
The examiner indicated that the veteran's relationship problems 
were likely due to PTSD.  The examiner said it was difficult to 
assess the veteran's employability because he was incarcerated, 
but noted that he was able to do solo work in prison such as 
garbage removal.  The examiner also said it was difficult to 
determine how PTSD affected the veteran's social relationships.  
He noted that the veteran appeared distant from others, although 
it was unclear to what extent this was due to prison culture, his 
substance dependence, or his PTSD; however, he indicated that it 
was a combination of all three. 

The veteran sought VA outpatient treatment immediately after his 
release from prison in July 1998.  A mental status examination at 
that time revealed that the veteran's affect was blunted and that 
he appeared very quiet and shy.  It was also noted that the 
veteran was hypervigilent, in that he constantly looked around the 
room as if to protect himself.  The veteran denied hallucinations 
and did not appear overtly delusional.  No obvious disorientation 
or delusions were present.  It was noted that the veteran 
eventually got an apartment with the help of a friend he knew in 
prison.  An August 1998 entry noted that the veteran had been 
adjusting to life outside of prison and that he was pleased he had 
not used narcotics or alcohol since his release.  It was also 
noted that he was not suicidal and not in need of inpatient 
psychiatric treatment.  

On November 20, 1998, a VA psychiatrist stated that "[the veteran] 
is not able to work at this time due to psychiatric illness that 
had its onset[,] to the best of my information, in Vietnam, in 
1967-1968."  On April 23, 1999, the same psychiatrist stated that 
the veteran had signs and symptoms of PTSD that impeded his 
ability to work and earn a living and to have any kind of normal 
human relationships.  It was noted that the veteran was dysphoric, 
anxious, suspicious, and fearful of people and their intentions.  
The psychiatrist also pointed out that the veteran's impaired 
memory and concentration made it unable for him to properly 
perform occupational tasks much of the time.  He added that the 
veteran had virtually no contact with others due to his inability 
to tolerate the proximity of other people and to relate 
comfortably with them.  The veteran was withdrawn, lived alone in 
a one-bedroom apartment, and did odd jobs such as picking up trash 
and cleaning.  The psychiatrist explained that the chronicity and 
severity of the veteran's psychiatric illness ought not to be 
obscured by the unfortunate comorbidity of his previous heroin 
addiction.  The examiner then concluded with a diagnosis of PTSD, 
severe, chronic.  

C.  Analysis

Based on the foregoing, the Board finds that the evidence supports 
a 50 percent evaluation for the veteran's PTSD for the period 
prior to November 20, 1998, and a 100 percent evaluation for the 
period since November 20, 1998.  

1.  Prior to November 20, 1998

For the period prior to November 20, 1998, the Board finds that 
the veteran's PTSD appears most consistent with a 50 percent 
evaluation under both sets of rating criteria.  As an initial 
matter, the Board notes that no medical professional has clearly 
separated the effects of the veteran's PTSD from his nonservice-
connected psychiatric disorders to include depression.  In 
particular, a VA examiner in May 1988 determined that the 
veteran's social impairment was due to prison culture as well as 
his depression and PTSD.  Therefore, the Board will attribute all 
signs and symptoms to his service-connected PTSD.  See Mittleider, 
supra. 

The Board acknowledges that the veteran's disability picture under 
the old criteria is more than "distinct, unambiguous, and 
moderately large in degree" and more closely approximates 
"considerable" social and industrial impairment.  The clinical 
records show that, although no significant findings were shown on 
mental status examinations, the veteran had a social phobia and 
isolated from the general prison population.  The veteran was also 
assigned GAF score ranging from 45 to 59.  A score between 41 and 
50 is appropriate where behavior is manifested by serious symptoms 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV 47 (1994).  These 
findings can fairly be said to result in considerable social and 
industrial impairment under the former criteria for rating 
psychoneurotic disorders.  Moreover, as the veteran's PTSD is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as feelings of 
depression and difficulty in establishing and maintaining 
effective work and social relationships, a 50 percent rating is 
also appropriate under the revised criteria for rating mental 
disorders.  Accordingly, the Board concludes that the schedular 
requirements for a 50 percent rating for PTSD have been met since 
the initial grant of service connection until November 20, 1998.

In reaching this decision, the Board has also determined that the 
veteran's disability picture for PTSD does not warrant an 
evaluation in excess of 50 percent under either set of criteria 
during this period.  Applying the former criteria, the Board finds 
that the veteran's PTSD has not been manifested by more than 
considerable impairment of social and industrial adaptability.  
The Board has considered the evidence showing that the veteran 
remained isolated in prison and was assigned GAF scores that 
suggested serious impairment in social and occupational 
functioning.  However, the Board emphasizes that no significant 
findings, such as delusional thinking or significant cognitive 
impairment, were shown on mental status examinations.  A VA 
examiner in May 1998 also characterized the veteran's PTSD as mild 
to moderate and assigned the veteran a GAF score of 59, which 
suggests only moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers and co-workers).  Id.  Thus, the 
veteran's PTSD does not warrant an evaluation in excess of 50 
percent under the former criteria for the period prior to November 
20, 1998.  

In addition, the Board finds the veteran's disability picture for 
his PTSD does not warrant an evaluation in excess of 50 percent 
under the revised criteria for rating mental disorders from 
November 7, 1996 (the date the revised criteria came into effect) 
until November 20, 1998.  The clinical evidence reveals that the 
veteran demonstrates some manifestations described in the criteria 
for a 70 percent evaluation under the revised criteria, (e.g., 
depressed mood and social isolation).  Nevertheless, the veteran 
clearly does not exhibit most of the symptoms described therein.  
For example, there is no evidence of obsessional rituals which 
interfere with routine activities; speech characterized as 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; spatial 
disorientation; and neglect in personal appearance and hygiene.  
While the veteran described occasional panic attacks, it has not 
been alleged that they affect his ability to function 
independently, appropriately and effectively.  Further, the 
veteran did not appear to be unable to establish and maintain 
effective relationships as a result of his PTSD, but, rather, has 
difficulty in doing so.  Thus, the preponderance of the evidence 
is against an initial evaluation in excess of 50 percent for PTSD 
under the revised criteria for the entire period prior to November 
20, 1998.

2.  Since November 20, 1998

However, a November 20, 1998 treatment record shows that the 
veteran's PTSD meets the criteria for a 100 percent evaluation 
under the former criteria.  In that report, a VA psychiatrist 
stated that "[the veteran] is not able to work at this time due to 
psychiatric illness that had its onset[,] to the best of my 
information, in Vietnam, in 1967-1968."  In April 1999, the same 
psychiatrist stated that the veteran had signs and symptoms of 
PTSD that have impeded his ability to work and earn a living and 
to have any kind of normal human relationships.  The psychiatrist 
stated that the veteran's impaired memory and concentration made 
it unable for him to properly perform occupational tasks much of 
the time, and that the veteran had virtually no contact with 
others. The examiner then characterized the veteran's PTSD as 
severe.  Subsequently dated medical records continued to show that 
the veteran is unable to work due to PTSD.

In light of these findings, Board concludes that the veteran's 
PTSD meets the criteria for a 100 percent evaluation since 
November 20, 1998.  The Board emphasizes that the veteran only has 
to meet one of the three standards to obtain a 100 percent 
evaluation for PTSD under the old criteria.  See Johnson, supra.  
In this case, the evidence reasonably demonstrates that the 
veteran's PTSD has rendered him unable to maintain employment 
since November 20, 1998.  Hence, a 100 percent evaluation is 
granted from November 20, 1998.  

3.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  Id.  

In this case, there is no evidence indicating that the veteran's 
PTSD has caused marked interference with employment prior to 
November 20, 1998.  Although the issue concerning the veteran's 
employability is difficult to assess, as the veteran was 
incarcerated until August 1998, there is no evidence to suggest 
his PTSD caused marked interference with his ability to work prior 
to November 20, 1998.  In any event, such impairment was already 
contemplated by the applicable schedular criteria.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board thus finds that the veteran's service-
connected PTSD does not present such an exceptional or unusual 
disability picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  Therefore, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for hearing loss in the left ear is granted. 

A 50 percent evaluation for post-traumatic stress disorder is 
granted prior to November 20, 1998, subject to the laws and 
regulations governing the payment of monetary benefits.

A 100 percent evaluation for post-traumatic stress disorder is 
granted since November 20, 1998, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

The veteran is seeking service connection for residuals of a neck 
injury with associated headaches and for a bilateral knee 
disorder.  Unfortunately, the Board finds that additional 
development is required before the Board can address these issues.  

The veteran's service medical records made no reference to any 
complaint, treatment or finding concerning the veteran's neck or 
knees.  There is also no evidence that the veteran had headaches 
in service.  However, the record shows that the veteran received 
the Purple Heart Medal for an injury to his shoulder from a land 
mine.  

For injuries alleged to have been incurred in combat, 38 U.S.C.A. 
§ 1154(b) provides a relaxed evidentiary standard of proof to 
grant service connection.  Under that statute, in the case of any 
veteran who engaged in combat with the enemy in service, the 
Secretary shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service, and, to 
that end, shall resolve every reasonable doubt in favor of the 
veteran.  However, the reduced evidentiary burden only applies to 
the question of service incurrence, and not to the question of 
either current disability or nexus to service, both of which 
generally require competent medical evidence as discussed above. 

The record shows that the veteran suffers from degenerative joint 
disease of the cervical spine with associated headaches which may 
be related to service.  In this regard, a January 1994 VA 
orthopedic examination report listed a diagnosis of "Contraction 
type headaches secondary to previous neck injury, service 
related." (Emphasis added).  Medical records also show X-ray 
evidence of degenerative joint disease of the cervical spine.  
However, it is unclear whether the VA examiner reviewed the claims 
file or simply recorded the veteran's history concerning the 
etiology of his neck disorder and headaches.  See Swann v. Brown, 
5 Vet. App. 177, 180 (1993) (without a review of the claims file, 
an opinion as to etiology of an underlying condition can be no 
better than the facts alleged by the veteran).  Therefore, another 
VA examination is needed before the Board can adjudicate this 
claim.  See 38 U.S.C.A. § 5103A(d) 

The veteran also claims that he suffers from a bilateral knee 
disorder as a result of his combat-related injury.  A September 
1998 VA outpatient treatment report listed a diagnosis of 
arthralgias of the knees due to an old injury.  "Arthralgia" is 
defined as pain in a joint.  Dorland's Illustrated Medical 
Dictionary 147 (27th ed. 1988)).  However, in Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), the Court held that pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted.  Therefore, the veteran 
should be afforded a VA examination to determine whether his 
bilateral knee pain can be attributed to a clinical diagnosis, and 
if so, whether it is related to service.  See 38 U.S.C.A. § 
5103A(d) 





Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA orthopedic examination to 
determine the nature and etiology of his degenerative joint 
disease of the cervical spine with associated headaches, and to 
determine whether he suffers from a bilateral knee disorder as a 
result of service.  The examiner should review the claims folder 
and perform any necessary tests and studies, including X-rays of 
the knees.  Based on a review of the claims file and a thorough 
examination, the examiner should answer the following questions. 
(a) Whether it is at least as likely as not (50 percent 
probability or greater) that the veteran's current disability 
involving degenerative joint disease of the cervical spine with 
associated headaches is related to the injury sustained in 
service.  (b) Whether it is at least as likely as not that the 
veteran's complaints of bilateral knee pain can be attributed to a 
clinical diagnosis, and if so, whether it is at least as likely as 
not that it is related to the injury sustained in service.  A 
complete rationale for any opinion expressed must be provided.

2.  The RO should then review the examination report to ensure 
that it is in complete compliance with this remand.  If deficient 
in any manner, the RO must implement corrective procedures at 
once.  

3.  Thereafter, the RO should readjudicate the issue of 
entitlement to service connection for residuals of a neck injury 
with associated headaches, as well as the issue of entitlement to 
service connection for a bilateral knee disorder.  If either 
benefit sought is not granted, the veteran and his representative 
should be furnished with a supplemental statement of the case and 
be afforded the applicable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  The 
Board does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran has the 
right to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).




	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



